        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 1 of 13



 1   DESMARAIS LLP
     John M. Desmarais (Bar No. 320875)
 2   Peter C. Magic (Bar No. 278917)
     101 California Street, Suite 3070
 3   San Francisco, CA 94111
     Telephone: (415) 573-1900
 4   jdesmarais@desmaraisllp.com
     pmagic@desmaraisllp.com
 5
     DESMARAIS LLP
 6   Ameet A. Modi (pro hac vice pending)
     230 Park Avenue
 7   New York, NY 10169
     Telephone: (212) 351-3400
 8   amodi@desmaraisllp.com

 9   Attorneys for Plaintiff Apple Inc.

10

11

12
                                  UNITED STATES DISTRICT COURT
13
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
     APPLE INC., a California corporation,        Case No. 3:20-cv-02460-JSC
16
                    Plaintiff,                    FIRST AMENDED COMPLAINT FOR
17                                                DECLARATORY JUDGMENT OF
                             v.                   NON-INFRINGEMENT AND
18                                                INVALIDITY
19   VOIP-PAL.COM, INC., a Nevada corporation,    DEMAND FOR JURY TRIAL
20                  Defendant.
21

22

23

24

25

26

27

28    FIRST AMENDED COMPLAINT FOR DECLARATORY                       CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 2 of 13



 1           Plaintiff Apple Inc. (“Apple”) seeks a declaratory judgment that it does not infringe any

 2   claim of U.S. Patent No. 10,218,606 (the “’606 patent”), that the ’606 patent is invalid, that Apple

 3   does not infringe any claim of U.S. Patent No. 9,935,872 (the “’872 patent”), and that the ’872

 4   patent is invalid.

 5                                           INTRODUCTION

 6           1.      This is an action for a declaratory judgment arising under the patent laws of the

 7   United States, Title 35 of the United States Code. Apple seeks declaratory judgments that it does

 8   not infringe any claim of the ’606 and ’872 patents and that the ’606 and ’872 patents are invalid.

 9   The action arises from a real and immediate controversy between defendant Apple and defendant

10   VoIP-Pal.com, Inc. (“VoIP-Pal”) as to whether Apple infringes any valid claims of the ’606 or

11   ’872 patents, each entitled “Producing Routing Messages For Voice Over IP Communications”

12   and attached as Exhibits 1 and 2.

13           2.      This is not the first lawsuit between defendant VoIP-Pal.com, Inc. (“VoIP-Pal”)

14   and Apple in this District. As detailed below, VoIP-Pal previously filed six lawsuits—two

15   against Apple—collectively alleging infringement of six patents related to the ’606 and ’872

16   patents. VoIP-Pal voluntarily consented to transfer of those cases to this District. (Exhibits 3-4.)

17   This Court subsequently found that all six patents were invalid under 35 U.S.C. § 101 for

18   claiming ineligible subject matter. (Exhibits 5-6.) One of this Court’s two decisions (concerning

19   two patents) has already been affirmed by the Federal Circuit (Exhibit 7), and VoIP-Pal’s appeal

20   of the second decision (concerning the other four patents) is pending.

21           3.      The ’606 and ’872 patents are part of the same family as, and share a common

22   specification with, the six already-invalidated patents. The claims of the ’606 and ’872 patents

23   are also very similar to the claims of the patents already invalidated by this Court. Despite this

24   Court’s familiarity with VoIP-Pal’s patents, in an apparent effort to avoid a similar judgment,

25   VoIP-Pal filed a lawsuit on April 7, 2020 in the Western District of Texas asserting infringement

26   of the ’606 patent against Apple. (Exhibit 8.) VoIP-Pal also filed a cluster of lawsuits against

27   Google, Facebook, and Amazon in the Western District of Texas, alleging infringement of the

28    FIRST AMENDED COMPLAINT FOR DECLARATORY          -1-                     CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 3 of 13



 1   ’606 patent in those cases as well. Its recent lawsuit concerning the ’606 patent demonstrates

 2   that VoIP-Pal intends to litigate its related patents—which includes the ’872 patent—against

 3   Apple in piecemeal fashion.

 4          4.       VoIP-Pal’s bad-faith forum shopping attempts should be disregarded, and in the

 5   interests of justice and judicial efficiency (among other reasons), any dispute between VoIP-Pal

 6   and Apple concerning the ’606 and ’872 patents should be adjudicated in this District.

 7          5.       Apple believes that it does not infringe and has not infringed any claims of the

 8   ’606 and ’872 patents, and that the claims of the ’606 and ’872 patents are invalid.

 9          6.       VoIP-Pal’s actions have created a real and immediate controversy between VoIP-

10   Pal and Apple as to whether Apple’s products and/or services infringe any claims of the ’606 and

11   ’872 patents, and whether the claims of the ’606 and ’872 patents are invalid. The facts and

12   allegations recited herein show that there is a real, immediate, and justiciable controversy

13   concerning these issues.

14                                            THE PARTIES

15          7.       Apple is a California corporation with its principal place of business at One Apple

16   Park Way, Cupertino, California 95014. Apple designs, manufactures, and markets mobile

17   communication and media devices and personal computers, and sells a variety of related

18   software, services, accessories, networking solutions, and third-party digital content and

19   applications.

20          8.       On information and belief, VoIP-Pal is a company incorporated and registered

21   under the laws of Nevada with a principal place of business in Bellevue, Washington.

22          9.       On information and belief, including statements VoIP-Pal made on its website and

23   VoIP-Pal’s allegations in litigations it filed in Texas, VoIP-Pal owns the ’606 and ’872 patents.

24                                  JURISDICTIONAL STATEMENT

25          10.      This action arises under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

26   and under the patent laws of the United States, Title 35 of the United States Code.

27

28    FIRST AMENDED COMPLAINT FOR DECLARATORY          -2-                     CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 4 of 13



 1          11.     This Court has subject matter jurisdiction over the claims alleged in this action

 2   under 28 U.S.C. §§ 1331, 1332, 1338, 2201, and 2202 because this Court has exclusive

 3   jurisdiction over declaratory judgment claims arising under the patent laws of the United States

 4   pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202. Jurisdiction is also proper under 28 U.S.C.

 5   § 1332 because Apple and VoIP-Pal are citizens of different states, and the value of the

 6   controversy exceeds $75,000.

 7          12.     This Court can provide the declaratory relief sought in this Declaratory Judgment

 8   Complaint because an actual case and controversy exists between the parties within the scope of

 9   this Court’s jurisdiction pursuant to 28 U.S.C. § 2201. An actual case and controversy exists at

10   least because Apple does not infringe and has not infringed any claims of the ’606 and ’872

11   patents; VoIP-Pal previously filed lawsuits against Apple alleging infringement of six patents

12   related to the ’606 and ’872 patents; the ’606 and ’872 patents share a common specification with

13   those six patents; the claims of the six patents that were previously asserted in litigation against

14   Apple are very similar to claims of the ’606 and ’872 patents; and VoIP-Pal has accused Apple of

15   infringing the ’606 patent in litigation in the Western District of Texas. Moreover, all six of the

16   patents previously asserted by VoIP-Pal were held invalid under 35 U.S.C. § 101 by this Court,

17   and—based on the substantial similarities between those invalid claims and the claims of the ’606

18   and ’872 patents—the ’606 patent is invalid for at least the same reasons. The ’606 patent issued

19   in February 2019, during the pendency of VoIP-Pal’s earlier lawsuits against Apple in the

20   Northern District of California concerning patents from the same family. Its apparent decision to

21   delay filing suit on the ’606 patent demonstrates VoIP-Pal’s intent to litigate, in piecemeal

22   fashion, its other patents that belong to the same family of patents that this Court has already

23   invalidated. Further demonstrating that intent, VoIP-Pal’s executives have recently made public

24   statements to the effect that VoIP-Pal is considering taking further action and is “not finished”

25   taking action in the wake of a recent decision by the Federal Circuit affirming the judgment that

26   the claims of two patents that VoIP-Pal previously asserted against Apple are invalid. (Exhibit 9.)

27          13.     This Court has personal jurisdiction over VoIP-Pal because VoIP-Pal has engaged

28    FIRST AMENDED COMPLAINT FOR DECLARATORY          -3-                       CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 5 of 13



 1   in actions in this District that form the basis of Apple’s claims against VoIP-Pal—namely, the

 2   prosecution of two prior patent infringement lawsuits against Apple in this District involving

 3   patents related to the ’606 and ’872 patents, and voluntarily transferring to this District two

 4   lawsuits that VoIP-Pal filed against Apple. VoIP-Pal’s actions have created a real, live,

 5   immediate, and justiciable case or controversy between VoIP-Pal and Apple.

 6           14.      As a result of VoIP-Pal’s conduct described above, VoIP-Pal has consciously and

 7   purposefully directed allegations of infringement of the ’606 patent and related patents at Apple, a

 8   company that resides and operates in this District.

 9           15.      In doing so, VoIP-Pal has established sufficient minimum contacts with the

10   Northern District of California such that VoIP-Pal is subject to specific personal jurisdiction in

11   this action. Further, the exercise of personal jurisdiction based on these repeated and pertinent

12   contacts does not offend traditional notions of fairness and substantial justice.

13           16.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400, including

14   because, under Ninth and Federal Circuit law, venue in declaratory judgment actions for non-

15   infringement of patents is determined under the general venue statute, 28 U.S.C. § 1391.

16   Additionally, VoIP-Pal consented to transfer to this District two lawsuits that VoIP-Pal filed

17   against Apple.

18           17.      Under 28 U.S.C. § 1391(b)(1), venue is proper in any judicial district where a

19   defendant resides. An entity with the capacity to sue and be sued, such as VoIP-Pal, is deemed to

20   reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

21   personal jurisdiction with respect to the civil action in question under 28 U.S.C. § 1391(c).

22           18.      As discussed above, VoIP-Pal is subject to personal jurisdiction with respect to this

23   action in the Northern District of California, and thus, at least for the purposes of this action,

24   VoIP-Pal resides in the Northern District of California and venue is proper under 28 U.S.C. §

25   1391.

26

27

28    FIRST AMENDED COMPLAINT FOR DECLARATORY           -4-                      CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 6 of 13



 1                                      FACTUAL BACKGROUND

 2          19.     In 2016, VoIP-Pal filed lawsuits in the District of Nevada against Apple, AT&T,

 3   Verizon Wireless, and Twitter, alleging infringement of two patents—U.S. Patent Nos.

 4   8,542,815 (the “’815 patent”) and 9,179,005 (the “’005 patent”). VoIP-Pal voluntarily consented

 5   to transfer of its case against Apple to this District, and between August and November 2018,

 6   each of the four cases was transferred to this District and consolidated for pretrial purposes:

 7   Apple (Case No. 5:18-cv-06217-LHK), AT&T (Case No. 5:18-cv-06177-LHK), Verizon

 8   Wireless (Case No. 5:18-cv-06054-LHK), and Twitter (Case No. 5:18-cv-04523-LHK).

 9          20.     Apple and the other defendants filed a motion to dismiss, pursuant to Fed. R. Civ.

10   P. 12(b)(6), that the asserted claims of the ’815 and ’005 patents were invalid under 35 U.S.C. §

11   101. On March 25, 2019, this Court granted the motion to dismiss and found all asserted claims

12   of the ’815 and ’005 patents to be invalid. VoIP-Pal appealed. On March 16, 2020, the Federal

13   Circuit affirmed this Court’s judgment of invalidity.

14          21.     In 2018, VoIP-Pal filed additional lawsuits against Apple and Amazon, alleging

15   infringement of four patents—U.S. Patents 9,537,762; 9,813,330; 9,826,002; and 9,948,549.

16   (Case Nos. 5:18-cv-6216-LHK and 5:18-cv-7020-LHK.) Those four patents were part of the

17   same family as, and shared a common specification with, the ’815 and ’005 patents that VoIP-

18   Pal asserted in its earlier litigation. Apple and Amazon filed a motion to dismiss under Fed. R.

19   Civ. P. 12(b)(6) that the asserted claims of the four asserted patents were invalid under 35 U.S.C.

20   § 101. On November 19, 2019, this Court granted the motion to dismiss and found all asserted

21   claims of the four patents to be invalid. VoIP-Pal has filed an appeal, which is pending.

22          22.     On April 7, 2020, VoIP-Pal filed a new lawsuit in the Western District of Texas

23   (Waco Division) against Apple, alleging infringement of the ’606 patent. (Civil Action No. 20-

24   cv-275.) On or around the same time, VoIP-Pal also filed suits alleging infringement of the ’606

25   patent against Amazon, Google, and Facebook.

26          23.     The ’872 patent issued on April 3, 2018 (during the pendency of VoIP-Pal’s first

27   lawsuit against Apple). It is in the same family as, and shares a common specification with, the

28    FIRST AMENDED COMPLAINT FOR DECLARATORY          -5-                      CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 7 of 13



 1   six patents that VoIP-Pal asserted in two litigations against Apple in this District and which were

 2   found to be invalid by this Court.

 3           24.     The ’606 patent issued on February 26, 2019 (during the pendency of VoIP-Pal’s

 4   two lawsuits against Apple in the Northern District of California), is in the same family as and

 5   shares a common specification with the six patents that VoIP-Pal asserted in earlier litigations

 6   against Apple and which were found to be invalid by this Court.

 7           25.     Even though the ’872 and ’606 patents are in the same family as the patents

 8   previously asserted by VoIP-Pal against Apple and have claims similar to the previously asserted

 9   claims, and even though those patents issued during the pendency of VoIP-Pal’s lawsuits against

10   Apple in this District, VoIP-Pal apparently chose to delay assertion. Its recent lawsuit

11   concerning the ’606 patent demonstrates that VoIP-Pal intends to litigate its related, similar

12   patents against Apple in piecemeal fashion.

13           26.     Further demonstrating that intent, on April 8, 2020 (after filing suit in the Western

14   District of Texas against Apple alleging infringement of the ’606 patent), VoIP-Pal’s CEO

15   publicly stated that despite this Court’s invalidation of six of VoIP-Pal’s patents as a result of its

16   prior litigations against Apple, VoIP-Pal is “undeterred in [its] fight to assert [its] intellectual

17   property rights”; that VoIP-Pal is “not finished”; and that VoIP-Pal “remain[s] firm in [its]

18   resolve to achieve monetization for [its] shareholders and will continue to see this fight through

19   until a successful resolution is reached.” (Exhibit 9.)

20           27.     VoIP-Pal’s complaint against Apple in the Western District of Texas identifies

21   claims 8 and 15 as “exemplary” claims that are allegedly infringed by Apple. These

22   “exemplary” claims of the ’606 patent are very similar to the claims of the six related patents that

23   VoIP-Pal asserted against Apple in litigations in this District, and which this Court held to be

24   invalid.

25           28.     Likewise, the claims of the ’872 patent are very similar to the claims of the ’606

26   patent and to the six related patents that VoIP-Pal asserted against Apple in litigations in this

27   District, which the Court held to be invalid.

28    FIRST AMENDED COMPLAINT FOR DECLARATORY           -6-                        CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 8 of 13



 1           29.     VoIP-Pal’s infringement allegations against Apple in the Western District of

 2   Texas, as reflected in its complaint in that action, track its infringement allegations against Apple

 3   in the earlier actions in this District. For example, VoIP-Pal again directs its allegations towards

 4   Apple’s FaceTime and Messages services, just as it did in the earlier actions in this District.

 5           30.     Apple believes that it does not infringe and has not infringed any claims of the

 6   ’606 and ’872 patents, and that the claims of the ’606 and ’872 patents are invalid at least for the

 7   same reasons that the claims of the six previously-asserted patents were held invalid.

 8           31.     VoIP-Pal’s tactics appear to reflect an attempt to avoid the adverse judgments of

 9   this Court by bringing a lawsuit based on very similar patent claims in a different district.

10   Moreover, in light of the significant overlap between the claims of the ’606 patent, the ’872

11   patent, and the six patents that VoIP-Pal previously asserted in litigation against Apple; VoIP-

12   Pal’s demonstrated intent to file lawsuits against Apple on related patents in piecemeal fashion;

13   and VoIP-Pal’s public statements threatening future litigation, a real and immediate controversy

14   exists between Apple and VoIP-Pal as to the non-infringement and invalidity of the ’606 and

15   ’872 patents. Furthermore, in the interests of justice and judicial efficiency (among other

16   reasons), any dispute between VoIP-Pal and Apple concerning the ’606 patent should be

17   adjudicated in this District.

18                                   INTRADISTRICT ASSIGNMENT

19           32.     For purposes of intradistrict assignment under Civil Local Rules 3-2(c) and 3-5(b),

20   this Intellectual Property Action will be assigned on a district-wide basis. Apple believes that the

21   case should be assigned to the Honorable Lucy H. Koh, who presided over VoIP-Pal’s prior

22   lawsuits against Apple and other companies. (See, e.g., Case Nos. 5:18-cv-6216-LHK; 5:18-cv-

23   6217-LHK.)

24                                    FIRST CLAIM FOR RELIEF

25                 (Declaratory Judgment That Apple Does Not Infringe The ’606 Patent)

26           33.     Apple repeats and realleges each and every allegation contained in paragraphs 1

27   through 28 of this Complaint as if fully set forth herein.

28    FIRST AMENDED COMPLAINT FOR DECLARATORY          -7-                      CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
        Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 9 of 13



 1           34.     In view of the facts and allegations set forth above, there is an actual, justiciable,

 2   substantial, and immediate controversy between Apple, on the one hand, and VoIP-Pal, on the

 3   other, regarding whether Apple infringes any claim of the ’606 patent.

 4           35.     Apple does not infringe, and has not infringed, any claim of the ’606 patent. For

 5   example, VoIP-Pal alleges that Apple infringes claims 8 and 15 of the ’606 patent. Claims 8 and

 6   15 depend from claim 1, which recite the limitations “routing message” and “processing the

 7   second participant identifier and the at least one first participant attribute, using the at least one

 8   processor, to produce a new second participant identifier based on at least one match between the

 9   second participant identifier and the at least one first participant attribute.” Apple does not

10   infringe claims 8 or 15 of the ’606 patent at least because no Apple product or service meets or

11   embodies at least the following limitations as used in the claimed inventions: “routing message”;

12   “new second participant identifier”; “processing the second participant identifier and the at least

13   one first participant attribute, using the at least one processor, to produce a new second participant

14   identifier based on at least one match between the second participant identifier and the at least one

15   first participant attribute”; and “when the second network element is determined to be the same as

16   the first network element, producing a routing message identifying a first network address

17   associated with the first network element, using the at least one processor; and when the second

18   network element is determined not to be the same as the first network element, producing a

19   routing message identifying a second network address associated with the second network

20   element, using the at least one processor.”

21           36.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate

22   controversy between Apple, on the one hand, and VoIP-Pal, on the other, regarding whether Apple

23   infringes any claim of the ’606 patent.

24           37.     Apple is entitled to judgment declaring that it does not infringe the ’606 patent.

25

26

27

28    FIRST AMENDED COMPLAINT FOR DECLARATORY           -8-                       CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
       Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 10 of 13



 1                                   SECOND CLAIM FOR RELIEF

 2             (Declaratory Judgment That The Claims Of The ’606 Patent Are Invalid)

 3          38.     Apple repeats and realleges each and every allegation contained in paragraphs 1

 4   through 37 of this Complaint as if fully set forth herein.

 5          39.     In view of the facts and allegations set forth above, there is an actual, justiciable,

 6   substantial, and immediate controversy between Apple, on the one hand, and VoIP-Pal, on the

 7   other, regarding whether any claim of the ’606 patent is valid.

 8          40.     The ’606 patent, which on its face issued on February 26, 2019 (during the

 9   pendency of VoIP-Pal’s two lawsuits against Apple in the Northern District of California), is in

10   the same family as and shares a common specification with the six patents that VoIP-Pal asserted

11   in earlier litigations against Apple. This Court held that the asserted claims of those six patents

12   were all invalid under 35 U.S.C. § 101.

13          41.     Like those already-invalidated claims, the claims of the ’606 patent are invalid

14   under 35 U.S.C. § 101. For example, the claims of the ’606 patent (including claim 8) are directed

15   to the abstract idea of routing a communication based on characteristics of the participants—an

16   idea that this Court held was abstract in analyzing several representative claims of four related

17   patents. (See Ex. 5 at 32, 52, 53, 57; see also Ex. 4 at 21, 35 (holding that the idea of “routing a

18   call based on the characteristics of a caller and callee” was abstract); Ex. 6 (affirming this Court’s

19   judgment of invalidity).) Furthermore, consistent with this Court’s earlier judgments concerning

20   related patents, none of the elements of the ’606 patent’s claims recites an inventive concept,

21   either individually or as an ordered combination. For example, the claims (including claim 8)

22   recite generic computer components (like a “packet switched communication system,” a

23   “processor,” and a “database”) that the specification admits were not invented by VoIP-Pal and

24   that operate in their expected manner.

25          42.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate

26   controversy between Apple, on the one hand, and VoIP-Pal, on the other, regarding whether any

27   claim of the ’606 patent is valid.

28    FIRST AMENDED COMPLAINT FOR DECLARATORY          -9-                       CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
       Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 11 of 13



 1           43.     Apple is entitled to judgment declaring that the claims of the ’606 patent are invalid

 2   at least under 35 U.S.C. § 101.

 3                                     THIRD CLAIM FOR RELIEF

 4                 (Declaratory Judgment That Apple Does Not Infringe The ’872 Patent)

 5           44.     Apple repeats and realleges each and every allegation contained in paragraphs 1

 6   through 43 of this Complaint as if fully set forth herein.

 7           45.     In view of the facts and allegations set forth above, there is an actual, justiciable,

 8   substantial, and immediate controversy between Apple, on the one hand, and VoIP-Pal, on the

 9   other, regarding whether Apple infringes any claim of the ’872 patent.

10           46.     Apple does not infringe, and has not infringed, any claim of the ’872 patent. For

11   example, Apple does not infringe claim 30 of the ’872 patent at least because no Apple product or

12   service meets or embodies at least the following limitations as used in the claimed inventions:

13   “routing message”; “new second participant identifier”; and “process the second participant

14   identifier, based on at least one first participant attribute obtained from a user profile using the first

15   participant identifier, to determine whether the communication initiated from the first participant

16   device to the second participant device should be allowed to proceed and, if the communication is

17   allowed to proceed, to produce a new second participant identifier.”

18           47.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate

19   controversy between Apple, on the one hand, and VoIP-Pal, on the other, regarding whether Apple

20   infringes any claim of the ’872 patent.

21           48.     Apple is entitled to judgment declaring that it does not infringe the ’872 patent.

22                                     FOURTH CLAIM FOR RELIEF

23              (Declaratory Judgment That The Claims Of The ’872 Patent Are Invalid)

24           49.     Apple repeats and realleges each and every allegation contained in paragraphs 1

25   through 48 of this Complaint as if fully set forth herein.

26

27

28    FIRST AMENDED COMPLAINT FOR DECLARATORY           -10-                      CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
       Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 12 of 13



 1          50.     In view of the facts and allegations set forth above, there is an actual, justiciable,

 2   substantial, and immediate controversy between Apple, on the one hand, and VoIP-Pal, on the

 3   other, regarding whether any claim of the ’872 patent is valid.

 4          51.     The ’872 patent is in the same family as and shares a common specification with

 5   the six patents that VoIP-Pal asserted in earlier litigations against Apple. This Court held that the

 6   asserted claims of those six patents were all invalid under 35 U.S.C. § 101.

 7          52.     Like those already-invalidated claims, the claims of the ’872 patent are invalid

 8   under 35 U.S.C. § 101. For example, the claims of the ’872 patent are directed to the abstract idea

 9   of routing a communication based on characteristics of the participants—an idea that this Court

10   held was abstract in analyzing several representative claims of four related patents. (See Ex. 6 at

11   32, 52, 53, 57; see also Ex. 5 at 21, 35 (holding that the idea of “routing a call based on the

12   characteristics of a caller and callee” was abstract); Ex. 7 (affirming this Court’s judgment of

13   invalidity).) Furthermore, consistent with this Court’s earlier judgments concerning related

14   patents, none of the elements of the ’872 patent’s claims recites an inventive concept, either

15   individually or as an ordered combination. For example, the claims (including claim 30) recite

16   generic computer components (like “communications system,” “Internet-connected network

17   elements,” “computer-readable medium,” a “processor,” and a “database”) that the specification

18   admits were not invented by VoIP-Pal and that operate in their expected manner.

19          53.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate

20   controversy between Apple, on the one hand, and VoIP-Pal, on the other, regarding whether any

21   claim of the ’872 patent is valid.

22          54.     Apple is entitled to judgment declaring that the claims of the ’872 patent are invalid

23   at least under 35 U.S.C. § 101.

24                                        PRAYER FOR RELIEF

25          Apple respectfully requests the following relief:

26          A.      That the Court enter a judgment declaring that Apple has not infringed and does

27                  not infringe any valid and enforceable claim of the ’606 patent;

28    FIRST AMENDED COMPLAINT FOR DECLARATORY         -11-                       CASE NO. 3:20-CV-02460-JSC
      JUDGMENT OF NON-INFRINGEMENT AND
      INVALIDITY
       Case 5:20-cv-02460-LHK Document 10 Filed 04/14/20 Page 13 of 13



 1         B.     That the Court enter a judgment declaring that the claims of the ’606 patent are

 2                invalid;

 3         C.     That the Court enter a judgment declaring that Apple has not infringed and does

 4                not infringe any valid and enforceable claim of the ’872 patent;

 5         D.     That the Court enter a judgment declaring that the claims of the ’872 patent are

 6                invalid;

 7         E.     That the Court declare that this case is exceptional under 35 U.S.C. § 285 and

 8                award Apple its attorneys’ fees, costs, and expenses incurred in this action;

 9         F.     That the Court award Apple any and all other relief to which Apple may show

10                itself to be entitled; and

11         G.     That the Court award Apple any other relief as the Court may deem just, equitable,

12                and proper.

13                                             JURY DEMAND

14         Apple hereby demands a jury trial on all issues and claims so triable.

15

16   DATED: April 14, 2020                                 By: /s/ Peter C. Magic
                                                           DESMARAIS LLP
17                                                         John M. Desmarais (Bar No. 320875)
                                                           Peter C. Magic (Bar No. 278917)
18                                                         101 California Street, Suite 3070
                                                           San Francisco, CA 94111
19                                                         Telephone: (415) 573-1900
                                                           jdesmarais@desmaraisllp.com
20                                                         pmagic@desmaraisllp.com
21                                                         DESMARAIS LLP
                                                           Ameet A. Modi (pro hac vice application
22                                                         pending)
                                                           230 Park Avenue
23                                                         New York, NY 10169
                                                           Telephone: (212) 351-3400
24                                                         amodi@desmaraisllp.com
25                                                         Attorneys for Plaintiff Apple Inc.
26

27

28   FIRST AMENDED COMPLAINT FOR DECLARATORY        -12-                       CASE NO. 3:20-CV-02460-JSC
     JUDGMENT OF NON-INFRINGEMENT AND
     INVALIDITY
